                                                                        FILED
                                                                         MA 2 ; i:✓ i4
                                                                      Clerk. U.S. Dlsuaa Cw
                                                                        Ois1nct Of Uorian~
                                                                             &ffiur,l!!i~



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 SHAWN ABEL, individually and on
 behalf of similarly situated persons,          CV 18-166-BLG-SPW

                      Plaintiff,
                                                 ORDER
 vs.

AUSTYN SPENCER ENTERPRISES,
LLC, BLUE SKY PIZZA, LLC and
RHETT HIGHTOWER,

                      Defendants.

       Defendants Austyn Spencer Enterprises, LLC, Blue Sky Pizza, LLC and

Rhett Hightower move for the admission of Sheila M. Willis to practice before the

Court in the above captioned matter with Calvin J. Stacey of Billings, Montana,

designated as local counsel. The motion complies with Local Rule 83 .1 (d), and

Plaintiff does not object.

       IT IS SO ORDERED that Defendants' unopposed motion to admit Sheila M.

Willis to appear pro hac vice (Doc. 16) is GRANTED and she is authorized to


                                         1
appear as counsel with Calvin J. Stacey pursuant to L.R. 83.l(d) in the above

captioned matter.
                        ~
      DATED this    o{b   day ofMarch, 20!~

                                             ~~
                                              -SUSANP.
                                                ----"----L--
                                                       WATTERS
                                                                 -=-=
                                                                  ~ -~ ~        ~

                                             United States District Judge




                                         2
